Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/28/2021 has been entered.
Response to Amendment
Amendments filed in response to office action dated 9/28/2021 with respect to the USC 112(b) rejections are not persuasive. The phrase “a plurality of first candidate inverse transform bases” still reflect the previous concerns for a 112b issue. How can there be a plurality of first candidate inverse transform bases? Inherently and logically, if you have more than one basis, wouldn’t that be considered more than one, such as two or three, etc?
Response to Arguments
Applicant’s arguments have been considered but are not persuasive.
Applicant argues that Zhao fails to disclose the features of claim 5. The examiner would like to first note that there is vague information or lack thereof describing the definition of a basis candidate. However, as best understood, Zhao discloses in [0007], determining a plurality of transform subsets, each identifying more than one candidate 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. How can there be a plurality of first candidate inverse transform bases? Inherently and logically, if you have more than one basis, wouldn’t that be considered more than one, such as two or three, etc? In addition, there is vague information or lack thereof describing the definition of a basis candidate. What is the definition of the phrase basis candidate? Furthermore, what is this predetermined size that the applicant is referring to? Is the predetermined size 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 4-5, 8 are rejected under 35 U.S.C. 102a1 as being anticipated by US 20160219290-Zhao et al (Hereinafter referred to as “Zhao”).
Regarding claim 1, Zhao discloses a decoder which inverse-transforms a current block to be decoded in an image to decode the current block (fig. 6), the decoder comprising: circuitry ([0068]); and memory ([0068), wherein the circuitry, using the memory ([0068]):
determining a plurality of first candidate inverse transform bases and inverse-transforms the current block using an inverse transform basis included in the plurality of first candidate inverse transform bases determined([0007], determining a plurality of transform subsets, each identifying more than one candidate transforms; [0027], wherein decoder applies an inverse transform to a coefficient block; [0028], discloses that when the video decoder is described as determining a transform and/or applying a transform, it should be understood that the video decoder is determining a transform that is the inverse of the transform determined by the video , when the current block has a size equal to or smaller than a predetermined size ([0285], shows that a current block is 8x8, which is smaller than a first size of another block in [0092], which is 16x16)and 
determines one second candidate inverse transform basis and inverse  transforms the current block using an inverse transform basis which is the second candidate inverse transform basis determined ([0124]) when the current block has a second size larger than the predetermined size ([0086]).
Regarding claim 7, Zhao discloses the decoder according to claim 5. wherein the second candidate inverse transform basis is included in the plurality of first candidate inverse transform bases ([0124]).
Regarding claim 8, analyses are analogous to those presented for claim 5 and are applicable for claim 8 analyses.
Regarding claim 9, Zhao discloses the decoder according to claim 5, wherein the predetermined size having a length of 16 ([0092]).
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LERON BECK whose telephone number is (571)270-1175. The examiner can normally be reached M-F 8 am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Czekaj can be reached on (571) 272-7327. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

LERON . BECK
Examiner
Art Unit 2487



/LERON BECK/Primary Examiner, Art Unit 2487